UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4434



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRYANT WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-04-518)


Submitted:   November 23, 2005         Decided:     December 19, 2005


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, Matthew A.S. Esworthy, SCHULMAN, TREEM,
KAMINKOW, GILDEN & RAVENELL, P.A., Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Philip S.
Jackson, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bryant Williams entered a conditional guilty plea to

possession with intent to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. § 841 (2000).                     He reserved his

right to challenge the district court’s ruling on his motion to

suppress.       After the district court sentenced him to 120 months’

imprisonment, Williams noted his appeal.

            In determining the propriety of a district court’s denial

of a motion to suppress, this court reviews the district court’s

findings of fact for clear error and legal conclusions de novo.

Ornelas    v.    United     States,      517   U.S.   690,    699    (1996);    United

States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

            At the hearing on Williams’ motion to suppress, the

Government      and    Williams     stipulated        to    these    facts.      While

conducting surveillance at an apartment complex in regard to

suspected       narcotics     trafficking        activities,        Detective    Peter

Sullivan observed Williams enter the apartment building shortly

after midnight.        Some time later, he observed an unknown female,

later identified as Tyra Tucker, arrive and enter the apartment

building.       Approximately ten minutes later, Williams and Tucker

exited the building together and approached Tucker’s vehicle.

Williams was carrying a brown shoulder bag.                     Tucker opened the

trunk of her vehicle and Williams placed the bag in the trunk.

Williams    then      got   into   his    vehicle     and    drove   away     from   the

                                         - 2 -
apartment complex. Tucker, in her vehicle, followed closely behind

Williams.     The police officers then initiated a stop of both

vehicles.    The officers obtained from Tucker her consent to search

her vehicle, and they recovered the bag from her trunk.        Inside the

bag, officers discovered ten kilograms of cocaine.

            Williams   asserted   that    he   had--and   at   all   times

maintained--an ownership and possessory interest in the bag and its

contents.     He stated that, when he and Tucker left the apartment

complex, he had instructed Tucker to “follow him and stay in close

contact with him [so that] he could keep an eye on her and the bag

at all times.”    Williams contends that he intended to retrieve the

bag from Tucker once they reached their destination. Williams also

asserted that Tucker did not know the contents of the bag.

            Following the presentation of this evidence and argument

on the issue, the district court denied the motion to suppress,

finding that Williams lacked standing to contest the consent

search.   Williams appeals, arguing that the district court failed

to recognize his supervisory role over the transportation of the

bag and thus his expectation of privacy in the bag.

            To succeed on a Fourth Amendment claim, an individual

must have a legitimate expectation of privacy in the area searched

or the item seized.     See Rawlings v. Kentucky, 448 U.S. 98, 106

(1980).     A passenger in an automobile normally has no legitimate

expectation of privacy in an automobile in which he asserts neither


                                  - 3 -
a property nor a possessory interest.    See Rakas v. Illinois, 439

U.S. 128, 148-49 (1978); United States v. Rusher, 966 F.2d 868, 874

(4th Cir. 1992).     Here, Williams was never a passenger in the

vehicle being searched. Thus, he could not have had an expectation

of privacy in the area being searched.      See Rawlings, 448 U.S. at

106; United States v. Washburn, 383 F.3d 638 (7th Cir. 2004)

(finding defendant, who was not present during the search, lacked

standing to challenge search of luggage he placed in a vehicle for

delivery to another location), cert. denied, 125 S. Ct. 1746

(2005); see also United States v. Wellons, 32 F.3d 117, 119 (4th

Cir. 1994) (holding that unauthorized driver of rental car had no

expectation of privacy in the car or any container found in the

car, and denying standing to challenge search of luggage found in

trunk of car).

          Williams    asserts,   however,    that   he     retained   an

expectation of privacy in the bag, which he placed in the trunk of

Tucker’s car.    In Florida v. Jimeno, 500 U.S. 248, 251 (1991), the

Supreme Court held that a general consent to search an automobile

authorized a search of any container within the vehicle that could

contain contraband.      The Court held that “it was objectively

reasonable for the police to conclude that the general consent to

search respondents’ car [for narcotics] included consent to search

containers within the car that might bear drugs.”        Id.; see United

States v. Gant, 112 F.3d 239, 243 (6th Cir. 1997) (explaining that


                                 - 4 -
“‘general consent [to a search] permits the opening of closed but

unlocked containers found in the place as to which consent was

given.’” (quoting Wayne R. LaFave, Search and Seizure, § 8.1(c) &

n.75 (1986))); United States v. Zapata, 18 F.3d 971, 977-78 (1st

Cir. 1994) (“Because the duffel bags were lying in the trunk,

appellant’s   general   consent   to   a   search   of   the   automobile

constituted consent to a search of the duffel bags.”).

           Based on the above-cited authority, Tucker’s consent to

the search of her vehicle included consent to search the unlocked

bag in the trunk of her vehicle. Williams’ claim of a supervisory

role over the transportation of the bag and its contents is

insufficient to afford him standing to challenge the search of a

vehicle belonging to another and the contents of that vehicle. See

United States v. Padilla, 508 U.S. 77, 82 (1993); United States v.

Al-Talib, 55 F.3d 923, 930-31 (4th Cir. 1995) (“No expectation of

privacy is created simply because one has ‘a supervisory role in

the conspiracy or joint control over the place or property involved

in the search or seizure.’” (quoting Padilla, 508 U.S. at 82)).

           Because Williams did not have an ownership interest in

the vehicle searched, and because his co-conspirator/supervisor

argument has been rejected by the Supreme Court, we find no error

by the district court in determining that he lacked standing to

challenge the search of Tucker’s vehicle, including the bag in the

vehicle.   We therefore affirm the district court’s order denying


                                  - 5 -
Williams’   motion   to   suppress    and    affirm   his   conviction.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 6 -